NON-FINAL OFFICE ACTION

I. RELEVANT PROSCUTION HISTORY & APPLICATON STATUS
A.	Prior Prosecution History
This non-final Office action is in response to Appellant’s 2021 Appeal Brief (“2021 Appeal Brief”).  The 2021 Appeal Brief was in response to the non-final Office action March 9, 2020 (“2020 Non-Final Office Action”).
The 2020 Non-Final Office Action was in response to the appeal brief filed July 19, 2020 (“2020 Appeal Brief”).
The 2020 Appeal Brief was in response to the non-final Office action mailed December 28, 2018 (“2018 Non-Final Office Action”).
	The 2018 Non-Final Office Action was in response Applicant’s May 4, 2018 Response (“May 2018 Response”).  The May 2018 Response contained, among other things, a Request for Continued Examination (RCE) (“2018 RCE”); “LISTING OF CLAIMS” (“2018 Claim Amendments”); and “REMARKS (“2018 Remarks”).  The May 2018 Response was in response to the Final Office action mailed January 29, 2018 (“2018 Final Office Action”).
The  2018 Final Office Action was in response to Applicant’s submission filed on November 14, 2017 (“November 2017 Response”) The November 2017 Response contained, among other things, “Amendments to the Claims” (“November 2017 Claim Amendments”), and “Remarks” (“November 2017 Remarks”).

B.	Application Status: Reopening Prosecution
In view of the 2021 Appeal Brief and in particular, in light of the specific arguments made in the 2021 Appeal Brief, PROSECUTION IS HEREBY REOPENED.  A non-final Office action is set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Andrew J. Fischer/
Supervisory Patent Examiner, Art Unit 3992


II. ACKNOWLEGEMENTS
A.	Patent Undergoing Reissue
This reissue application is a continuation reissue application of U.S. Patent No. 7,792,974 (“974 Patent” or “Patent Under Reissue”). The 974 Patent issued on September 7, 2010 with 
The 974 Patent resulted from U.S. Application No. 10/473,795 (“795 Application” or “Base Application”), filed October 2, 2003.

B. 	Application For Reissue
The instant application was filed was filed on August 22, 2014 and assigned Reissue Application No. 14/466,946 (“946 Reissue Application,” ”Instant Application,” or “Second Reissue Application”). Because the Instant application was filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.

III. PRIORITY AND CONTINUITY
A.	Domestic Priority and Continuity
The Instant Application is a continuation application of 13/163,448 (“448 Parent Application” or “First Reissue Application”) which was filed on June 17, 2011. The 448 Parent Application issued on September 23, 2014 as RE45,161.
The 795 Application was a nation stage entry of  PCT/EP01/08161 having an International Filing Date of July 12, 2001.

B.	Application of First to Invent Provision of the America Invents Act (AIA )
Because the effective filing date of the Instant Application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

C.	Prior Art in Previous Application Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the 448 Parent Application and the Base Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the 448 Parent Application and the Base Application are now considered cited or ‘of record’ in the Instant Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the 448 Parent Application or the Base Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.

IV. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the 448 Parent Application, the Base Application, and the Instant Application, and after the Examiner's independent review of the 448 Parent Application, the Base Application, and the Instant Application and their prosecution histories, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation.  Also based upon the Examiner's independent review of the 448 Parent Application, the Base Application, and the Instant Application and their prosecution histories, the Examiner finds that he cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, Requests for Inter Parte Review (“IPR”), or certificates of correction.  Applicant is reminded of their responsibilities to inform the Office of any ongoing proceedings which may have an impact on the Patent Under Reissue. See § “A.” in the “CONCLUSION’ section below.

V. STATUS OF CLAIMS
A.	Current Claim Status:
In light of the 2018 Claim Amendments: 
Claims 38-75 are currently pending (“Pending Claims”).
Claims 38-75 are currently examined (“Examined Claims”).
No claims are withdrawn.  All Examined Claims are “New Claims” in the Instant Application.

B.  	Claim Status as the Result of this Office Action:
 Regarding the Examined Claims and as a result of this Office action:
	Claims 38-75 are rejected.

VI. BROADENING REISSUE APPLICATION
	This is a broadening type reissue containing broadened reissue claims.  The Examiner notes that Applicant's intent to broaden was indicated in 448 Parent Application (see broadened claim 29 filed June 17, 2011).  Additionally, the 448 Parent Application was filed within two years of the date of issue of the 974 Patent.  Accordingly, a broadened claim can be presented in this continuation reissue application after the two year period. See In re Staats, 671 F.3d 1350, 101 USPQ2d 1930 (Fed. Cir. 2012).

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.

B.  	35 U.S.C. § 112 6th Paragraph
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.

1)	Functional Phrase #1:
a user equipment configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; 
a second message header field used to define a second user identity of the user; and 
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user ….

 (“Functional Phrase #1” or “FP#1”) as recited in e.g. claim 64.

i. 3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “user equipment” denotes structure or is a generic placeholder for “means.”
To address issue, the MPEP states:
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

MPEP § 2181 I. C., Rev. 08.2017, January 2018.

First and in accordance with the MPEP quoted above, the Examiner has reviewed the original specification and drawings as set forth in the Base Patent to determine if “user equipment” provides a description sufficient to inform one of ordinary skill in this particular art that “user equipment” denotes structure. Based upon this review, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “user equipment” has an established meaning for structure.  At best, “user equipment” is shown in Figure 4 as “UE(A)” which is essentially a black box.
Second, the Examiner has reviewed both general purpose dictionaries and technical dictionaries (e.g. The Authoritative Dictionary of IEEE Standards Terms, and the Microsoft Computer Dictionary) for evidence to establish that the term “user equipment” has achieved recognition as a phrase denoting structure.  Based upon a review of these dictionaries, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “user equipment” has an established meaning for structure.
Finally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, “user equipment” denotes a specific structural meaning.  Based upon a review of the prior art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “user equipment” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the term “user equipment” does not denotes sufficient structure—let alone sufficient structure for performing the claimed function.  Because “user equipment” does not denotes sufficient structure, the term is therefore a generic placeholder for “means.”  Because “user equipment” is a generic placeholder for “means,” the Examiner concludes that FP#1 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
In accordance with the MPEP, Invocation Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Invocation Prong (B).
After a review of Functional Phrase #1, the Examiner concludes that the function is: 
… configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; 
a second message header field used to define a second user identity of the user; and 
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; 

 (“Function of Phrase #1” or “Function of FP#1”) as recited in e.g. claim 64.
Ordinary principles of claim construction govern interpretation of this claim language. Additionally, the Examiner finds that because nothing in the written description of Base Patent contradicts the plain language of the wording set forth in the Function of FP#1, the Function of FP#1 will have its ordinary and accustomed meaning.  In summary, because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
In accordance with the MPEP , Invocation Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure [or ...] material ... for performing the claimed function.”  MPEP § 2181 I. — Invocation Prong (C).
Based upon a review of FP#1, the Examiner finds that FP#1does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.  Other than the “user equipment,” FP#1 cites various ‘configurations’ of the “user equipment” and does not recite any other structural components.
Because FP#1does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets Invocation Prong (C).
Because Functional Phrase #1 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #1
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003). Furthermore, if the claimed phase is meant by Applicant to encompass software, “[i]t is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621, 114 USPQ2d 1711, 1714 (Fed. Cir. 2015).  In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365, 102 USPQ2d 1122, 1125 (Fed. Cir. 2012).
Based upon a review of the Base Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 cannot be reasonably determined.  Because the corresponding structure for FP#1 cannot be reasonably determined, a 35 U.S.C. § 112 2nd paragraph (“§ 112 ¶ 2”) rejection is set forth below.

2)	Functional Phrase #2:
a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #2” or “FP#2”) as recited in e.g. claim 64.

i. 3 Prong Analysis:  Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #2 does not use the term “means.”  Therefore the issue arising under Prong (A) then becomes whether or not the claimed “a call state control function of the Internet Protocol multimedia service network” is a generic placeholder for “means.”
The Examiner has reviewed the original specification and drawings as set forth in the Base Patent in order to determine if, to one of ordinary skill in this particular art, that “a call state control function of the Internet Protocol multimedia service network” has established meaning for structure.  However after this review, the Examiner cannot locate or determine sufficient structure for “a call state control function of the Internet Protocol multimedia service network.”  At best, “a call state control function of the Internet Protocol multimedia service network” is shown in Figure 4 as “S-CSCF” is essentially a black box.
Additionally, the Examiner has reviewed both general and art specific dictionaries and the prior art of record to determine if, to one of ordinary skill in this particular art, a “a call state control function of the Internet Protocol multimedia service network” has achieved or denotes a specific structural meaning.  Based upon a review of relevant dictionaries and the prior art now of record, the Examiner finds that there is little if any, evidence to support a finding that a “a call state control function of the Internet Protocol multimedia service network” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that the term “a call state control function of the Internet Protocol multimedia service network” is a generic placeholder having insufficient structure associated therewith.  Because “a call state control function of the Internet Protocol multimedia service network” is merely a generic placeholder having insufficient structural meaning, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #2, the Examiner concludes that the function is: 
… configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 (“Function of Phrase #2” or “Function of FP#2”) as recited in e.g. claim 64.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#2, Function of FP#2 will have their ordinary and accustomed meaning.  Because Functional Phrase #2 includes the Function of FP#2, the Examiner concludes that, Functional Phrase #2 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #2, the Examiner finds that Functional Phrase #2 does not contain sufficient structure for performing the entire Function of FP#2.  In fact, the Examiner finds that Functional Phrase #2 recites very little structure (if any) for performing the Function of FP#2.
Because Functional Phrase #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (C).

Because Functional Phrase #2 meets the three prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #2 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #2
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#2 cannot be reasonable determined.  Because the corresponding structure for FP#2 cannot be reasonable determined, a § 112 ¶ 2 rejection is set forth below.

3)	Functional Phrase #3:
… at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising:

generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:

a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #3” or “FP#3”) as recited in e.g. claim 66.

i. 3 Prong Analysis:  Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #3 does not use the term “means.”  Therefore the issue arising under Prong (A) then becomes whether or not the claimed “instructions … result[] in” is a generic placeholder for “means.”
The Examiner has reviewed the original specification and drawings as set forth in the Base Patent in order to determine if, to one of ordinary skill in this particular art, that “instructions … result[] in” has established meaning for structure.  However after this review, the Examiner cannot locate or determine sufficient structure for “instructions … result[] in.”  At best, “instructions … result[] in” encompasses all instructions, ways, and methods for perform the Function of FP#3 since the express words in FP#3 itself describes the “result.”  Describing in a claim a result goes to “what” is being done and not “how” the result is accomplished.
Additionally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, a “instructions … result[] in” denotes a specific structural meaning.  Based upon a review of the prior art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “instructions … result[] in” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that the term “instructions … result[] in” is a generic placeholder having insufficient structure associated therewith.  Because “instructions … result[] in” is merely a generic placeholder having insufficient structural meaning, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #3, the Examiner concludes that Functional Phrase #3 contains two functions: “generating …” and “transmitting ….”  The complete function is: 
generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:

a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #3” or “FP#3”) as recited in e.g. claim 66.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#3, Function of FP#3 will have their ordinary and accustomed meaning.  Because Functional Phrase #3 includes the Function of FP#3, the Examiner concludes that, Functional Phrase #3 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #3, the Examiner finds that Functional Phrase #3 does not contain sufficient structure for performing the entire Function of FP#3.  In fact, the Examiner finds that Functional Phrase #3 recites very little structure (if any) for performing the Function of FP#3.
Because Functional Phrase #3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (C).
Based upon the claim language, the art of record, and the knowledge of one of ordinary skill in this particular art, the Examiner concludes that it is clear that some type of “special programming” is required for the claimed “instructions” to “result[] in” the Function of FP#3.

Because Functional Phrase #3 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #3 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #3
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#3 cannot be reasonably determined.  Because the corresponding structure for FP#3 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.

4)	Functional Phrase #4:
means for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities; and

 (“Functional Phrase #4” or “FP#4”) as recited in e.g. claim 74.

i. 3 Prong Analysis:  Invocation Prong (A)
Based upon the claim language itself, the Examiner finds that Functional Phrase #4 recites “means.”  Therefore there is a presumption that Functional Phrase #4 invokes § 112 ¶ 6. See Williamson v. Citrix Online, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)(noting that “use of the word ‘means’ creates a presumption that 112 ¶ 6 applies.”) (citations and quotations omitted).  Because of the lack of evidence in this proceeding to rebut this presumption, the Examiner concludes that Functional Phrase #4 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #4, the Examiner concludes that the function is: 
… for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities; and


 (“Function of Phrase #4” or “Function of FP#4”) as recited in e.g. claim 74.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#4, Function of FP#4 will have their ordinary and accustomed meaning.  Because Functional Phrase #4 includes the Function of FP#4, the Examiner concludes that, Functional Phrase #4 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #4, the Examiner finds that Functional Phrase #4 does not contain sufficient structure for performing the entire Function of FP#4.  In fact, the Examiner finds that Functional Phrase #4 recites very little structure (if any) for performing the Function of FP#4.
Because Functional Phrase #4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #4 meets Invocation Prong (C).
Because Functional Phrase #4 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #4 invokes § 112 ¶ 6.


iv. Corresponding Structure for Functional Phrase #4
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#4 cannot be reasonably determined.  Because the corresponding structure for FP#4 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.

5)	Functional Phrase #5:
means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #5” or “FP#5”) as recited in e.g. claim 74.

i. 3 Prong Analysis:  Prong (A)
Based upon the claim language itself, the Examiner finds that Functional Phrase #5 recites “means.”  Therefore there is a presumption that Functional Phrase #5 invokes § 112 ¶ 6.  See Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111.  Because of the lack of evidence to rebut this presumption, the Examiner concludes that Functional Phrase #5 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #5, the Examiner concludes that the function is: 
… for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 (“Function of Phrase #5” or “Function of FP#5”) as recited in e.g. claim 74.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#5, Function of FP#5 will have their ordinary and accustomed meaning.  Because Functional Phrase #5 includes the Function of FP#5, the Examiner concludes that, Functional Phrase #5 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #5, the Examiner finds that Functional Phrase #5 does not contain sufficient structure for performing the entire Function of FP#5.  In fact, the Examiner finds that Functional Phrase #5 recites very little structure (if any) for performing the Function of FP#5.
Because Functional Phrase #5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #5 meets Invocation Prong (C).
Because Functional Phrase #5 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #5 invokes § 112 ¶ 6.


iv. Corresponding Structure for Functional Phrase #5
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#5 cannot be reasonably determined.  Because the corresponding structure for FP#5 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.
6)	Functional Phrase #6:
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising:

receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of the user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user;
 a second message field header used to define a second user identity of the user; and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

in response to receiving the session initiation protocol registration message, registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #6” or “FP#6”) as recited in e.g. claim 75.

i. 3 Prong Analysis:  Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #6 does not use the term “means.”  Therefore the issue arising under Prong (A) then becomes whether or not the claimed “instructions … result[] in” is a generic placeholder for “means.”
The Examiner has reviewed the art of record to determine if, to one of ordinary skill in this particular art, a “instructions … result[] in” denotes a specific structural meaning.  Based upon a review of the art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “instructions … result[] in” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that the term “instructions … result[] in” is a generic placeholder having insufficient structure associated therewith.  Because “instructions … result[] in” is merely a generic placeholder having insufficient structural meaning, the Examiner concludes that Functional Phrase #6 meets Invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #6, the Examiner concludes that Functional Phrase #6 contains two functions: “generating …” and “transmitting ….”  The complete function is: 
generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:

a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

 (“Functional Phrase #6” or “FP#6”) as recited in e.g. claim 75.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#6, Function of FP#6 will have their ordinary and accustomed meaning.  Because Functional Phrase #6 includes the Function of FP#6, the Examiner concludes that, Functional Phrase #6 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #6, the Examiner finds that Functional Phrase #6 does not contain sufficient structure for performing the entire Function of FP#6.  In fact, the Examiner finds that Functional Phrase #6 recites very little structure (if any) for performing the Function of FP#6.
Because Functional Phrase #6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #6 meets Invocation Prong (C).
Based upon the claim language, the art of record, and the knowledge of one of ordinary skill in this particular art, the Examiner concludes that it is clear that some type of “special programming” is required for the claimed “instructions” to “result[] in” the Function of FP#6.

Because Functional Phrase #6 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #6 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #6
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#6 cannot be reasonably determined.  Because the corresponding structure for FP#6 cannot be reasonably determined, a § 112 2nd ¶ rejection is set forth below.

7)	Functional Phrase #7:
First, because claim 38 recites “A method, comprising,” “generating ...,” and “transmitting ...,” the Examiner concludes that claims 38 (and its dependent claims) are method (or process) claims.

Functional Phrase #7:
generating, by a user equipment, a session initiation protocol registration message …
the session initiation protocol registration message comprising: 
a first message header field used to define a first user identity of the user;
a second message header field used to define a second user identity of the user;
and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user …. [Emphasis added.]

	(“Functional Phrase #7”) or (“FP#7”) as recited in Claim 38.

As an initial matter, the Examiner finds that Functional Phrase #7 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “user equipment” denotes structure or is a generic placeholder for “means.”
First, under the broadest reasonable interpretation standard phrase and construing the claim according to the required precepts of English grammar1, the Examiner finds that the 974 Patent describes the “user equipment” as a “user’s terminal.” See 974 Patent C5:L6 which states in part, “The user equipment, i.e. the user's terminal, sends …”
Second, the Examiner has reviewed the original specification and drawings as set forth in the 974 Patent, general and subject matter specific dictionaries (e.g. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000), and the prior art now of record to determine if  “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7 provides a description sufficient to inform one of ordinary skill in this particular art that the claimed “user equipment”  generating … a session initiation protocol registration message [with the three headers]” denotes a particular structure.
Third and based upon the review as set forth in the paragraph immediately above and to a person of ordinary skill in this particular art, the Examiner finds that an ordinary, off-the-shelf  ‘user’s terminal’ is structure.  However based upon a review of the entire passage of FP#7, the claimed “user equipment” as set forth in FP#7 has a particular configuration.
Appellant is reminded that “as originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).
Fourth, the Examiner finds that “[t]he present invention relates to a method, terminal device and system for registering a user in a communication network ….” 974 Patent, C1:L8-10.  Because the hardware components of a ‘user’s terminal’ are old and well known to a person of ordinary skill in this particular art (see e.g. White’s “How Computers Work” at pages 12-13 describing the hardware necessary for a user’s terminal; because Appellant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#7 as set forth in “3 Prong Analysis:  Invocation Prong (B)” below), and because there is little if any discussion in the 974 Patent that describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Appellant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the claimed “user equipment” within the “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7” is not an ordinary microprocessor or a general purpose computer within the ‘user’s terminal’ but a particular processor requiring special programming since the claimed ‘user equipment’ has to ‘generate’ a specific “session initiation protocol registration message” with specific headers (i.e. the first, second, and third headers)..  In other words, the claimed functionalities (within the “generating step” are not coextensive with a microprocessor or general purpose computer since these functionalities clearly cannot be performed by an ordinary microprocessor or a general purpose computer without special programming.
In summary, because claimed “user equipment” within the phrase “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7” must include a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “user equipment” is a generic placeholder, the Examiner concludes that Functional Phrase #7 meets invocation Prong (A).

ii.	3 Prong Analysis: Invocation Prong (B)
After a review of Functional Phrase #7, the Examiner concludes that the function is: 
… generating …. a session initiation protocol registration message … the session initiation protocol registration message comprising: 
a first message header field used to define a first user identity of the user;
a second message header field used to define a second user identity of the user;
and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user ….
(“Function of Functional Phrase #7”) or (“Function of FP#7”) as recited in Claim 38.

Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#7, Function of FP#7 will have its ordinary and accustomed meaning.  Ordinary principles of claim construction govern interpretation of the claim language used to describe the function.  Because Functional Phrase #7 includes the Function of FP#7, the Examiner concludes that, Functional Phrase #7 meets Invocation Prong (B).

iii.	3 Prong Analysis: Invocation Prong (C)
Based upon a review of Functional Phrase #7, the Examiner finds that Functional Phrase #7 does not contain sufficient structure for performing the entire Function of FP#7.  In fact, the Examiner finds that Functional Phrase #7 recites very little structure (if any) for performing the Function of FP#7.
Because Functional Phrase #7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #7 meets Invocation Prong (C).
Because Functional Phrase #7 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #7 invokes § 112 ¶ 6.
The Examiner notes that “user equipment” is the corresponding structure since the 974 Patent says it’s a “user’s terminal.” However it is the Examiner’s position that it is improper to use the corresponding structure (i.e. the user equipment) to determine if a phrase invokes § 112 ¶ 6. 
iv. Corresponding Structure for Functional Phrase #7

Based upon a review of the 974 Patent, the Examiner concludes that the corresponding structure should be the ‘user equipment plus the algorithm.’ However the algorithm for FP#7 cannot be reasonably determined.  Because the corresponding structure (algorithm) for FP#7 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.

C.	'Sources' for the Broadest Reasonable Interpretation (“BRI”) Standard
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” (Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994). 3

2.	Processor “n. See central processing unit, microprocessor.”  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.  Central Processing Unit “n. See CPU.”  Id.  CPU “n. Acronym for central processing unit. The computational and control unit of a computer. The CPU is the device that interprets and executes instructions. Mainframes and early minicomputers contained circuit boards full of integrated circuits that implemented the CPU. Single-chip central processing units, called microprocessors, made possible personal computers and workstations.” Id.
3.	Configuration “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
4.	Instruction “(4) a statement or expression consisting of an operations and its operands (if any) , which can be interpreted by a computer in order to perform some function or operation.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.


D.	Claim Types – Process or Product
1.	Process Claims
Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 38-63 are considered process or method claims.4

2.	Product Claims
	i.	Ordinary Product Claims
Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 64-75 are considered product claims.5
Applicant is reminded that the patentability of product (or apparatus) claims depends upon claimed structure. “For apparatus [or product] claims, such as those in the [patent at issue], generally patentability depends on the claimed structure, not on the use or purpose of that structure [citations and quotations omitted].” Marrin v. Griffin, 599 F3d 1290, 1294, 94 USPQ2d 1140, 1142 (Fed. Cir. 2010).

i.	Product-by-Process Claims
The Examiner notes that “the PTO and the CCPA acknowledged product-by-process claims as an exception to the general rule requiring claims to define products in terms of structural characteristics.” Atlantic Thermoplastics Co. v. Faytex Corp., 970 F.2d 834, 845, 23 USPQ2d 1481, 1490 (Fed. Cir. 1992) (hereinafter “Atlantic Thermoplastics v. Faytex I”). Furthermore, the Federal Circuit “acknowledges that it has in effect recognized . . . product-by-process claims as exceptional.” Atlantic Thermoplastics v. Faytex I, 970 F.2d at 847, 23 USPQ2d at 1491.
Because of this exceptional status, the Examiner has carefully reviewed the current Examined Claims and it is the Examiner’s position that the current Examined Claims do not contain any product-by-process limitations whether in a conventional format or otherwise.  If Applicant disagrees with the Examiner, the Examiner respectfully requests Applicant in their next properly filed response to expressly point out any product-by-process claim(s) and their limitations so that they may be afforded their exceptional status and treated accordingly.  Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Failure by Applicant in their next response to also address this issue in accordance with 37 C.F.R. §1.111(b) or to be non-responsive to this issue entirely will be considered intent by Applicant not to recite any product-by-process limitations.

E.	Claimed Phases that Do Not Invoke § 112 ¶ 6 Will be Interpreted under the BRI Standard
Should Applicant amend the claims or successfully argue that one or more of Functional Phrases #1 - #6, do not invoke § 112 ¶ 6, the Examiner will interpret such claimed phrase using the broadest reasonable interpretation standard.
For example, when interpreting the claimed ‘configurations’ for prior art purposes, such configurations will be interpreted as hardware only configurations in accordance with the Authoritative Dictionary of IEEE Standards Terms.  See e.g. claim 64 which recites:
“a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.”


VIII.	OBJECTIONS TO THE SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Newly added claims 66 and 75 utilize the following new terminology, “at least one data processor” that does not have antecedent basis in the specification.

IX.	OBJECTIONS TO THE CLAIMS
A.	Non-Compliance With 37 C.F.R. § 1.173 Because of Form
	Claims 38-75 (as set forth in the 02 Aug 2019 Claim Amendments) are objected to because they failed to comply with 37 C.F.R. § 1.173 (b), (d), and (g).  See MPEP § 1453.  In particular the MPEP states in part:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 

(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)).

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

37 C.F.R. § 1.73.


Based upon a review of the Instant Application, the Examiner finds that claims 38-75 were added in the Instant Application.  Because claims 38-75 were added in the Instant Application, they are designated as “new” claims. In accordance with See MPEP  § 1453,  new claims are always amended relative to the patent’s claims.  Accordingly, these claims must be presented as underlined.

B.	Non-Compliance With 37 C.F.R. § 1.173 Because of Insufficient Explanation of Support
Claims 38 and 66 (as set forth in the 02 Aug 2019 Claim Amendments) are objected to for failure to comply with 37 C.F.R. § 1.173 (c).
Additionally the amendment to the claims fails to comply with 37 C.F.R. § 1.173 (c) which states: 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Regarding claims 38 and 66, Applicant points to the specification to show support for the newly added limitations “user equipment” and “call state control function” (May 2018 Response, see remarks, p. 15).  However, an explanation of support is not provided for all of the newly added limitations in the context of the claim. Claims 38 and 66 recite:
transmitting, to a call state control function [sic] the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity 

The Specification does not support “transmitting, to a call state control function the Internet Protocol multimedia service network”. It appears that the limitation presumably is intended to recite “transmitting, to a call state control function of the Internet Protocol multimedia service network,…”  Appropriate correction and corresponding explanation of support is required. 
Regarding independent claims 38, 60, 64, 66, 74, and 75 an explanation of support for the broadening limitation “and/or” has not been provided.  
 	Regarding claim 60, no explanation of support is provided for newly added limitation “registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity…
	Regarding claim 74, there is no explanation of support is provided for the newly added limitation “means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity…
Regarding claim 76, it is noted that the May 2018 Response (See remarks, page 13) indicate that claim 76 is cancelled.  However, it is noted that the claim listing filed therewith and subsequent claim listings do not show claim 76 as (cancelled) as the other cancelled claims have been shown, such as (cancelled) claims 1-37.  Applicant should consider listing claim 76 as (cancelled) in the claim listing for sake of consistency and completeness. 

X. OBJECTIONS TO THE DRAWINGS
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.  The claims are replete with these errors. No new matter is allowed:
A.	“a first message header field …” as recited in claims 38 and 64.

B.	“a second message header field …” as recited in claims 38 and 64.

C.	“transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity” as recited in claim 38.

D. 	“in response to receiving the session initiation protocol registration message, registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 60.

E.	The “a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 64.

F.	The instructions that result in “transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity” as recited in claim 66.

G.		The “means for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities” 

as recited in claim 74.

H.	The “means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 74.

I.	The instructions that result in 

“receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of the user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user;
a second message field header used to define a second user identity of the user; and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user”
 
as recited in claim 75.

J.	Summary of the Drawing Objections
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

XI. CLAIM REJECTIONS - 35 U.S.C. § 112 1ST PARAGRAPH
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-75 are rejected under 35 U.S.C. § 112 1st paragraph (“§ 112 ¶ 1”), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

A.	New Matter Rejections
1.  Claims 38 and 66: “Transmitting To a Call State Control Function …”
Regarding independent claims 38 and 66, the specification does not support “transmitting to a call state control function the Internet Protocol multimedia service network”. It appears that the limitation presumably is intended to recite “transmitting, to a call state control function of the Internet Protocol multimedia service network…”  Appropriate correction and corresponding explanation of support is required. 

2.  “and/or” in e.g. Claim 38
 	Regarding independent claims 38, 60, 64, 66, 74, and 75, the claims recite newly added broadening limitation “and/or”.  However, the limitation is not present in the original disclosure.
The dependent claims are rejected under § 112 ¶ 1 for inheriting the deficiencies of their respective parental claims.



XII. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-75 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

A.	Claimed Phrases that Invoke § 112 ¶ 6:
	As noted above, independent claims 38, 60, 64, 66, 74, and 75 and their respective Functional Phrases #1 - #7 invoke § 112 ¶ 6.  However, a review of the specification reveals that Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification.  Because Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification, independent claims 38, 60, 64, 66, 74, and 75 and their respective dependent claims are indefinite.

B)	Alternative Rejection: Assumes “User Equipment” is Read Into the Claim
As noted above, regarding independent claims 64 and 74 it is the Examiner’s principle position that Applicant is not their own lexicographer.  However, if Applicant somehow successfully reads their interpretation of “user equipment” into the claim via either lexicographically, § 112 ¶ 6, or other claim interpretation tool, Applicant’s interpretation itself is indefinite.
In particular, Applicant argues that:
the U.S. Department of Defense’s longstanding definition of a user equipment as including “an antenna, a preamplifier, a receiver, a data processor, a control/di splay unit, and the required software to control the hardware. [Emphasis added, footnotes omitted.]”

2019 Appeal Brief, p 15.

Applicant’s interpretation quoted above is indefinite because the structure (i.e. algorithm) for the software in the “required software to control the hardware” is unknown.  Simply reciting ‘software’ without providing some detail about the means to accomplish the function is not enough.
Because the algorithm for the “required software” in Applicant’s interpretation is not disclosed and therefore unknown, the claim is indefinite.

XIII. CLAIM REJECTIONS - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A.	Claims 64-75 are Anticipated by White

Claims 64-75, as best understood by the Examiner, are alternatively rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by White’s “How Computer’s Work, and Appellant’s Admissions.  This is alternative grounds of rejection that assumes: 
(a)	the claimed phrases in Claim 64-75 do not invoke § 112 ¶ 6; and
(b) 	the factual statements made by Appellant throughout the prosecution history (and especially in the appeal briefs (“Appellant’s Admissions” or “AA”) are true and accurate. (See Appendix XIX below).
Under this alternative grounds of rejection, the Examiner is applying the broadest reasonable interpretation standard.

a. Claim 64 – White & Appellant’s Admissions

White discloses: a user equipment (terminal shown on pages 12-13); a multimedia service (“Part 6: Multimedia” p 280 – 320 in White) and a network (the Internet, “Part 7: How the Internet Works”, pp 324-368 in White). Additionally, the Examiner finds that the only structural limitation in claim 64 is the claimed “user equipment” which Appellant has expressly admitted is “a user’s terminal.” See AA8 in Table 4 below.

For purposes of this appeal, the Examiner will refer to these functional phrases that do not invoke § 112 ¶ 6 (in this alternative claim interpretation) as “traditional functional language” as described in In re Schreiber, 128F.3d 1473, 44 USPQ2d 1429 (Fed. Cir.1997).
Like Schreiber, the all the structure limitations in claim 64 are found in White.
Also like Schreiber, Appellant the traditional functional limitations distinguish do not his claim from the prior art White. As noted by Schreiber: 
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCP A 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in Swinehart, 
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Schreiber, 128F.3d at 1478 (other citations omitted).
Unlike Schreiber however, instead of trying to determine if the “functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art,” id., the Examiner can instead rely on Appellant’s express admissions. 
For example, Appellant’s Admission 12 (AA12 in Table 4 below) states: “Instead, the Examiner's dubious claim further highlights the fact that the term ‘user equipment’ imparts sufficient hardware and software for performing the functions set forth in claim 64.” [Emphasis added.]”
Thus Appellant has expressly admitted that the disclosed “user’s terminal” in White “imparts sufficient hardware and software for performing the functions set forth in claim 64.”  Id.
The Examiner’s position is also supported by the MPEP: 
I. INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir.1997). See also MPEP § 2173.05(g). If an Examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber,128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed.Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3dat 1478, 44 USPQ2d at 1432; In re Swinehart, 439F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971)(“where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied n”). [Emphasis added.]

MPEP § 2114 I. Rev. 10.2019, June 2020.

A partial list of the statements in which the Examiner is relying is found in Office action in § XIV. “Appendix 2: Appellant’s Admissions” in Table 4 in this Office action.  By rule, the Examiner may rely upon Appellant’s admissions. See 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, … , as to any matter affecting patentability .... [Emphasis added.]”
Additional admission by Appellant support the Examiner. For example, Appellant states: 
“As noted, a person having ordinary skill in the art would readily understand a user equipment to include structure capable of ‘generat[ing] a session initiation protocol registration message’ and structure capable of ‘transmit[ting] the session initiation protocol registration message.’ [Emphasis added.]”

          - 2021 Appeal Brief p 20. “AA4”
Thus, Appellant has expressly admitted that user equipment (whatever structure it is), is “capable of ‘generat[ing] a session initiation protocol registration message’ and structure capable of ‘transmit[ting] the session initiation protocol registration message.’”.  Id.. 

b. Claim 64 – White, Appellant’s Admissions, & Common Sense

Finally, not only may examiner rely upon White with Appellant’s express admissions, the prior art may be combined with the knowledge of the skilled artisan. This is yet another rationale for combining White with Appellant’s admissions.
Prior to this appeal, the Examiner cited White as additional evidence of what is basic knowledge or common sense to one of ordinary skill in this particular art:
E.  Evidence of ‘Basic Knowledge’’ or ‘Common Sense’
In accordance with In re Lee, 277 F.3d 1338, 1344-45, 61 USPQ2d 1430, 1434-35 (Fed. Cir. 2002), the Examiner finds that references How Computers Work, Millennium Ed. by Ron White; How Networks Work, Millennium Ed. by Frank J. Derfler et al. are additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art.  Each reference is cited in its entirety.  Moreover, because these two references are directed towards beginners (see e.g. “User Level Beginning . . .”), because of the references’ basic content (which is self-evident upon review of the references), and after further review of the entire reissue application and all the art now of record in conjunction with the factors as discussed in MPEP § 2141.03 (where practical), the Examiner finds that these two references are primarily directed towards those of low skill in this art.  Because these two references are directed towards those of low skill in this art, the Examiner finds that one of ordinary skill in this art must—at the very least—be aware of and understand the knowledge and information contained within these two references.

	2020 Non-Final office Action, § XV Conclusion, E, p 51.
It is well established that “[a] reference anticipates a claim if it discloses the claimed invention ‘such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention. [Emphasis in original.]’”  In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995) citing In re LeGrice,  301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962) and noting that regarding the claimed “simultaneously monitoring the selected multiple connection points,” the prior art “nevertheless anticipates [the claimed invention], even if it does not specifically disclose simultaneous monitoring of the output points, if simultaneous or parallel monitoring is within the knowledge of a skilled artisan.”  Graves, 69 F.3d at 1152, 36 USPQ2d at 1701.  Therefore from Graves, anticipation is based upon the reference in the statement of rejection in combination with the knowledge of the skilled artisan.
In other words, anticipation could be based upon White in combination with the knowledge of the skilled artisan.  In this particular appeal, the knowledge of the skilled artisan comes from White and Appellant’s admissions.

c.	A Patent Owner Can’t Have It Both Ways

It is the Examiner’s position that an appellant can’t have it both ways. For computer implemented inventions, the primary question is: does the claimed functional phrase require special programming?
“Special programing” in patent law is essentially the algorithm. “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).
 If the claimed function requires special programming (i.e. “yes”), the next questions is: how is this special programming (or algorithm) read into the claim; or is there “Manifestation of the Algorithm” in the claim? There are two possible way to achieve manifestation of the algorithm in a claim. They two are:
1.	Expressly recited the algorithm in the claim. This may be done in a number of ways.  As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.  Applicant may express the  algorithm in any understandable terms including as a mathematical formula, in  prose, in a flow chart, or “in any other manner that provides sufficient structure.”

MPEP § 2181 II.B. (citations omitted).

One of the easiest ways to expressly recite the algorithm may be to claim ‘a computer readable medium, when executed, causes the computer to perform the following algorithmic steps:  <step 1>, <step 2>, etc.’ One indicator that the a claim positively recites an algorithm is that the claim itself recites how a result is achieved or expressly recites “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Id. Stating an ‘end result’ in or an ‘intended result’ is not an algorithm because it is not a finite sequence of steps for: solving a logical or mathematical problem, performing a task, or otherwise indicating how the result is achieved.

2.	Using a Legal Tool to Properly Bring the Algorithm into the Claim. There two legal tools to properly read the specification (i.e. the algorithm) or in fact, any other feature from the specification.  The two legal tools to are a) Lexicography; and b) § 112 ¶ 6 
a) Lexicography: If applicant avails themselves to lexicography (i.e. a special definition from the specification), such definitions must be present as of the filing date.
b) § 112 ¶ 6: § 112 ¶ 6 is the most common way an algorithm is manifested into the claim. This legal tool assumes that an algorithm is present in the original disclosure. If a computer implemented claimed phrase invokes § 112 ¶ 6 and does disclose the algorithm, the claimed phrase (and thus the claim) is indefinite under § 112 ¶ 2.
	
Because most applicants do not use expressly recite an algorithm or use lexicography, § 112 ¶ 6 is the most commonly used tool to achieve manifestation of the algorithm in the claim.

	If the algorithm is not expressly recited in the claim or one of the two legal tools are not used, it is improper to read the algorithm into the claim. 
In other words, do the claims require special programming? the Examiner simply asks: is their ‘Manifestation of the Algorithm in the Claim’ (i.e. is the algorithm part of the claim: yes or no)?   In other words, Either (a) the claims invoke § 112 ¶ 6 because the claimed structure cannot perform the claimed function and are ultimately indefinite for lack of an algorithm; or (b) the claimed structure can perform the claimed function but is anticipated. See Flowchart 1 in Appendix 3 in this Office Action.
This ‘You Can’t Have it Both Ways” is a corollary to the Katz Exception.  In Katz, the defendant argued the claims were indefinite because the claims invoked § 112 ¶ 6 yet the specification did not disclose and algorithm.  “Katz held that a standard microprocessor can serve as sufficient structure for ‘functions [that] can be achieved by any general purpose computer without special programming.’” EON Corp., 785 F.3d at 621, 114 USPQ2d at 1714 quoting In re Katz Interactive Call Processing Patent Litig. (Ronald A. Katz Tech. Licensing, LP v. Am. Airlines, Inc.), 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  “In cases involving a computer-implemented invention, we have held that the structure must be more than a general purpose computer or a microprocessor, … unless, in the rare circumstance, any general purpose computer without any special programming can perform the function.” Alfred E. Mann Found. for Scientific Research v. Cochlear Corp., 841 F.3d 1334, 1342, 123 USPQ2d 1669, 1675 (Fed. Cir. 2016)(citations omitted).
In Katz, the CAFC invoked the rare ‘Katz Exception’ and essentially stated that if the claimed function is a basic function that can be performed by a general purpose computer, then no algorithm is needed.  This makes sense because the claim is complete and possesses (or contains) all the necessary structure to perform the claimed function.  The court noted however that while the patent owner may thus overcome the proposed § 112 ¶ 2 indefiniteness challenge, this interpretation would open the claims to invalidity on other grounds such as §§ 102 and 103:
In substance, claiming “means for processing,” “receiving,” and “storing” may simply claim a general purpose computer, although in means-plus-function terms. While broadly claiming in that manner makes it easier to satisfy the statutory requirement of "particularly pointing out and distinctly claiming the subject matter" of the claims, 35 U.S.C. § 112 ¶ 2, it increases the vulnerability of the claims to possible invalidity on other grounds. [Emphasis added.]
 In re Katz Interactive Call Processing Patent Litig. (Ronald A. Katz Tech. Licensing, LP v. Am. Airlines, Inc.), 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) n11.

d. Summary of the Examiner’s “Can’t Have it Both Ways” Analysis

First, if the claim invokes § 112 ¶ 6 and no algorithm is required (i.e. the rare Katz Exception applies), then the patent owner may open themselves to invalidity on other grounds i.e. §§ 102 and 103. Thus if a claimed phrase invokes § 112 ¶ 6 and no algorithm is required (as extensively argued by Appellant), the claims are anticipated by White, the knowledge of PHOSITA, and Appellant’s Admissions.
Second, if the claim does not invoke § 112 ¶ 6 because the claim language fails Invocation Prong (C)(i.e. the claim contains the all necessary structure to perform the claimed function), then the corollary to the Katz Exception applies.  Under this second situation, the claims, by definition, must perform the claimed function because that’s the precise reason why the claim doesn’t invoke § 112 ¶ 6.
The Examiner recognizes that Appellant’s extraordinary admission are key evidence in his § 102 (and § 103) rejections based on White and without them, such rejections could not be sustained. Thus Appellant may argue that such statements must not be relied upon because (as the Examiner stated in the sections below indicating why the claimed phrase do invoke § 112 ¶ 6), such statements are contrary to the claims and prosecution history.  Therefore should Appellant attempt to ‘take back’ or ‘request a mulligan’ of their express admissions, such efforts should not be successful since the CAFC has relied upon similar statements containing errors made by appellants during prosecution that resulted in prior art rejections. As noted in Teva Pharm. USA, Inc. v. Sandoz:
“The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent.” Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003). We have held patentees to statements containing errors made during prosecution where, for example, nothing in the statement was at odds with the plain language of the claims or the specification. See id. at 995-96 ; see also Hockerson-Halberstadt, Inc. v. Avia Grp. Int'l, Inc., 222 F.3d 95 , 957 (Fed. Cir. 2000) (rejecting patentee’s “request for a mulligan that would erase from the prosecution history the inventor's disavowal of a particular aspect of a claim term’s meaning” despite patentee's argument that a person of ordinary skill would have understood the statement during prosecution to be erroneous) …. [Emphasis added.]

Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1344, 115 USPQ2d 1210, 1217 (Fed. Cir. 2015).

Thus, the Board in this appeal should not allow Appellant to ‘take back’ or ‘request for a mulligan’ for their express admissions in Appendix 2. Nevertheless, should a reviewing body decide e.g. for equity reasons, or any other reason, to allow Appellant to ‘take back’ or ‘request for a mulligan’ for their express admissions in Appendix 2, the Examiner will rely on the Doctrine of Quasi-Estoppel and thus require the affirmance of the prior art rejections based on White (or White in combination with other references;  see. E.g. Foti in the obviousness rejections below).

e. Doctrine of Quasi-Estoppel
In light of the extraordinary statements made by Appellant in the 2021 Appeal Brief (See Appendix 2: Appellant’s Admission), Appellant may try to ‘take back’ or ‘request for a mulligan’ for their express admissions in Appendix 2 in their Reply Brief.
Should a reviewing body be inclined to allow Appellant to ‘take back’ some of these Appellant Admissions, the Examiner hereby adapts or invokes the Doctrine of Quasi-Estoppel.  
Quasi estoppel “is a seldom-utilized doctrine that appears predominately in tax cases.”  In re Baker Hughes Inc., 215 F.3d 1297, 1301, 55 USPQ2d 1149, 1152 (Fed. Cir. 2000)(internal citations omitted). The Federal Circuit first discussed quasi-estoppel during patent prosecution in Baker Hughes.  Id.  “Quasi estoppel is also known as the ‘duty of consistency,’; it only applies when the earlier position amounts to a misstatement of fact, not of law . . . .  Moreover, the misstatement must be one on which the government reasonably relied, in the sense that it neither knew, nor ought to have known, the true nature of the transaction mischaracterized by the taxpayer.”  Baker Hughes, 215 F.3d at 1301-02, 55 USPQ2d at 1152 (internal citations omitted).
  Simply put, the Doctrine of Quasi-Estoppel as applied to patent prosecution in this appeal is a duty of consistency.  Appellant has made some bold admissions (i.e. factual statements) throughout the prosecution history (and especially in the 2021 Appeal Brief) that may ultimately be found untrue or inaccurate.  So even if these admissions are ultimately found untrue or inaccurate, the Examiner may rely upon these statements for the purposes of applying the prior art for claimed phrases that do not invoke § 112 ¶ 6.

i. What is Disclosed in White Is a Question of Fact
What’s in a reference is a question of fact. “What a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.”  Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 53 USPQ2d 1580, 1587 (Fed. Cir. 2000) citing In re Bell, 991 F.3d 781, 784, 26 USPQ2d 1529, 1531 (Fed. Cir. 1993). Additionally, anticipation is a question of fact.  See Bischoff v. Wethered, 76 U.S. (9 Wall.) 812, 814 15 (1869); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Finally, whether a claim limitation is inherent in a prior art reference for purposes of anticipation is a question of fact.  See Schreiber, 128 F.3d at 1477, 44 USPQ2d at 1431. In summary, whether White teaches, directly or inherently, the claimed structure and functionalities in claims 64-75, is a question of fact.

ii. Reliance by the Examiner
	It is self-evident that the new grounds of rejection under § 102 (b) (in this Office action) is strong evidence that the Examiner is relying upon Appellant’s admissions. To be clear, Should a reviewing body find that:
(a) Appellant’s admissions in Appendix 2 are inaccurate or untrue, and
(b) the doctrine of Quasi estoppel somehow does not apply, then
the Examiner agrees that the new prior art rejections of claims 64-65 (using the broadest reasonable interpretation  and not § 112 ¶ 6 and based at least in part upon the White reference), must be reversed.
Thus, Appellant’s Admissions are statements on which the Examiner reasonably relied, in the sense that the Examiner neither knew, nor ought to have known the true nature of the statements made by Appellant. After all, Appellant’s representative made the admissions and provided their signature in their appeal brief so it seems reasonable the Examiner can rely on those statements.

iii. Conclusion of the Doctrine of Quasi-Estoppel
	In conclusion, should a reviewing body find that the claimed phrases do not invoke § 112 ¶ 6 but are instead functional language as set forth in Schreiber, the claims are anticipated without quasi-estoppel.
	Nevertheless, should Appellant try to take back these admissions or should a reviewing body find that Appellant’s Admission are factually inaccurate, the Examiner adapts the doctrine of quasi-estoppel. Therefore regardless of whether Appellant’s Admissions IN Appendix 2 are factually accurate or not, using White’s “How Computers Work,” Appellant’s Admissions, and the knowledge of PHOSITA, the claims are anticipated.

B.	 Conclusion of the Anticipation Rejection of Claim 64-75 based Upon White
	Independent claims 66, 74, and 75 recite substantially commensurate claim limitations and are rejected for the same reasons discussed above.  See Appendix 1 for additional rationale.  Because White as evidenced by Appellant’s admissions directly or inherently discloses the claimed subject matter in the claims.   

XIV. CLAIM REJECTIONS - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 64-75, as best understood by the Examiner, are alternatively rejected under § 103(a)  as being unpatentable over White, Appellant’s Admissions (AA), and Foti et al. US 6,546,247 (“Foti”).
NOTE:  This new grounds of rejection (like the anticipation rejections above) assumes that the claimed phrases within the rejected claims do not invoke § 112 ¶ 6 but are instead interpreted using the broadest reasonable interpretation standard.

It is the Examiner’s principle position that claims 64-75 are anticipated by White (see § 102 rejection above) because Appellant’s Admissions are replied upon to show the inherent characteristics of the structure disclosed in White.
However if a reviewing body finds that these claimed functional limitations are not inherent in White, Appellant’s Admissions in Appendix 2, Foti further teaches that the claimed functionalities are found in the prior art.
For instance, Foti teaches a telecommunication network that utilizes Call State Control Functions (CSCF) to perform the function of registration and session control for mobile stations (MS) making real-time calls in a telecommunications network. (See Foti, Col. 4: 27-37). 
Therefore if not inherent, it would be obvious to a person having ordinary skill in the art at the time the invention was made to modify White, in light Foti and Applicant admissions by providing a call state control function as taught by Foti (See Applicant admissions that user equipment and (CSCF) provide sufficient structure for performing the claimed functions, See AA5-7 and AA9-10)
A person of ordinary skill in the art would be motivated to make this substitution since it would have provided a known standardized architecture (CSCF) of a 3G IP multimedia subsystem (IMS) for providing the functions of registering and controlling communication, in order to provide IP multimedia services. 
	Accordingly, Foti teaches the limitations of independent claims 64, 66, 74, and 75.

XV. DOUBLE PATENTING
A.	Background on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

B) Double Patenting Rejections
Claims 38-75 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least independent claims 1, 23, 27, 29 or 37-39 of RE45,161.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The subject matter claimed in the instant application is merely broader and is fully disclosed in the more specific claims of RE45,161.  Since the more specific patented claims anticipate the broad claims of this instant application, the claims are not patentably distinct. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Furthermore, the new claims merely remove a limitation directed to the name of various header sections "a To" and "a From" message header to instead recite a broader limitation - “a message header” and “another message header”. The Examiner notes that these particular message headers are old and well known in the art and removal of the message header section name/indicia does not render the claims patentably distinct from the claims of RE45,161.

XVI. RESPONSE TO ARGUMENTS
The following addresses Applicant’s arguments in the 2018 Remarks and 2019 Appeal Brief.

A.	Applicant’s Arguments in Response to the § 112 ¶ 1 Written Description Rejection

1. 	Claims 38 and 66 and “transmitting to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register”. 
a.	Appellant Argues
Appellant argues on page 14 (unlabeled) and page 15 of the 2021 Appeal Brief:

At the outset, ample support for claim limitations directed to “a call state control function” may be found in the published application, which describes various call state control functions of the Internet Protocol multimedia service network including, for example, the serving call state control function (S-CSCF), the proxy call state control function (P-CSCF), and the interrogating call state control function (1-CSCF). (See, e.g., Specification, at 3:59-6:11). For instance, the specification explains that “[t]he architecture [of the Internet Protocol multimedia service network] is based on the principle that the service control for home subscribed services for a roaming subscriber is in the home network, e.g. the Serving Call State Control Function (S-CSCF) is located in the home network. When the subscriber roams to a visited network, the S-CSCF is located in the home network and the visited network supports a Proxy-CSCF (P-CSCF). The P-CSCF enables the session control to be passed to the home network based S-CSCF, which provides the service control.  Furthermore, one or more Interrogating-CSCFs n-CSCFs) may be included in the signalling [sic] path to shield the internal structure of the concerned network from other networks.” (Specification, at 3:5-4:3).

2021 Appeal Brief, pp 14-15
b.	Examiner’s Response
“The issue of whether a patent specification adequately describes the subject matter claimed is a question of fact.”  In re Alton, 76 F.3d 1168, 1171-72, 37 USPQ2d 1578, 1580 (Fed. Cir. 1996) (citations omitted). Additionally, an applicant not provide in haec verba support, the claimed feature must nevertheless be present.  “The disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue. Identity of that which is described, however, is necessary: What is claimed by the patent application must be the same as what is disclosed in the specification.”  New Railhead Manufacturing LLC v. Vermeer Manufacturing Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002) (citations and quotations omitted).
Here, the Examiner is not merely questioning whether there is ample support for “a call state control function.”  Instead, the Examiner has noted regarding independent claims 38 and 66, the specification does not support:
“transmitting to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register” 

Applicant fails to point to support in the specification of the 974 patent for transmitting to a call state control function the…network. Appropriate correction and corresponding explanation of support was not provided by Applicant.  It appears that the limitation presumably is intended to recite: 
“transmitting, to a call state control function of the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register”.  
Changing “the” to “of the” as shown above would not only correct the grammatical issues with this limitation, but would also be supported by the specification since the specification supports transmitting the SIP registration message, but does not support transmitting the network. 

2.	“and/or” in Claims 38, 60, 64, 66, 74, and 75
 
a.	Appellant Argues
Appellant argues on page 14 (unlabeled) and page 15 of the 2021 Appeal Brief:

To satisfy the written description requirement of 35 U.S.C. §l 12(a), the specification is not required to provide verbatim support for claims 38-75. Instead, the written description requirement under 35 U.S.C. §l 12(a) may be satisfied by "express, implicit, or inherent disclosure" that “describe[s] the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” (MPEP §2163). The jurisprudence on written description further obviates the requirement for the specification to provide a literal description of the subject matter set forth in claims 38-75. For example, according to the Federal Circuit, a limitation may be implicit in the written description if "a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation. 

2021 Appeal Brief, p 14 (footnote omitted).

b.	Examiner’s Response
“The issue of whether a patent specification adequately describes the subject matter claimed is a question of fact.”  In re Alton, 76 F.3d 1168, 1171-72, 37 USPQ2d 1578, 1580 (Fed. Cir. 1996) (citations omitted). 
Regarding independent claims 38, 60, 64, 66, 74, and 75, the claims recite newly added broadening limitation “and/or” which is not supported by the original disclosure.  In particular, it is the “or” (within the phrase “and/or”) or ‘only the third identity’ which is not supported.  In the 2021 Appeal Brief, Appellant fails to provide an explanation of support and does not rebut this rejection.  For example, claim 38 recites: 
transmitting to a call state control function… the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.[Emphasis added.]

In other words, the original disclosure does not provide sufficient support for:

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, [only or ‘or’] the third user identity. [Emphasis added.]

Claim 38.
 Instead, the original disclosure discloses and contemplates sending at least two user identities. For example, the 974 Patent states that at least two user identities are used:
In addition, the subscriber is able to explicitly administrate all his public identities in a one by one registration according to his preferences. Regarding structural implementation thereof, the terminal device or user equipment used for registering the user in the communication network comprises a memory, e.g. the USIM, SIM or any other memory, for storing the identity information of the user, which defines an identity and at least one other identity of the user. Based on this identity information, a signaling function or unit performs or initiates a one-by-one registration according to the user's instructions. [Emphasis added.]

974 patent, C3:L19-29.
From the above passage, the Examiner finds that two identifies are needed: one identify that is defined and at least one other identity of the user.  Other passages of the 974 patent always disclose sending at least two user identities:

In a first preferred embodiment, public identities are registered according to a specified user equipment indication. The user equipment, i.e. the user's terminal, sends one of the valid public identities in a "To" header field of the SIP REGISTER message and other identities in a new header field called "Other-Identities". The S-CSCF registers the public identities, contained in the "To" header field and the "Other-Identities" header field and returns the list of registered public identities in the "Other-Identities" header field. The P-CSCF stores the registered public identities for later use.

974 Patent, C4:L4-13

In step 5 of FIG. 4, the S-CSCF registers the address in the "To" header field as well as the addresses in the "Other-Identities" header field. Additionally, the S-CSCF removes public identities that couldn't be registered from the "Other-Identities" header field.

974 Patent, C4:L66 – C5:L3.

In step 8 of FIG. 4, the P-CSCF stores the names from the "To" header field and the "Other-Identities" header field.
974 patent, C5:L35-36


Finally, other sections of the 974 patent consistently use multiple (and not single) or at least two user identifies:

In a second preferred embodiment, all public identities stored in subscriber database, e.g. the HSS, are registered if indicated in the user equipment. The user equipment, i.e. the user's terminal sends one of the valid public identities in the "To" header field of the REGISTER message and a flag, a suitable mark, a note or the like, e.g. in the header field "Other-identities" indicating that all public identities should be registered. The S-CSCF registers all public identities listed in the subscriber's profile contained in the subscriber database, i.e. the HSS. The S-CSCF returns the list of registered public identities in the "Other-Identities" header field to the P-CSCF. The P-CSCF stores the registered public identities for later use.

In a third preferred embodiment, all public identities stored in the subscribers database, i.e. the HSS, are registered by a default setting. The REGISTER message is send without the "Other-Identities" header field or any other indication. The S-CSCF registers all available public identities listed in the subscriber's profile stored in the HSS and returns the registered public identities to the P-CSCF in the "Other-Identities" header field, in the payload or in another appropriate way. The P-CSCF then stores the registered public identities for later use. In this "all in one registration by default" case, the subscriber may have defined beforehand, e.g. via a web page, a certain menu displayed on his terminal or the like, the identities and/or profiles included in the "default" set.

(974 patent: Col. 5: 53 – Col. 6: 11)
In summary, the present invention describes a registration method wherein a user is registered in a communication network. According to a first aspect, a registration message is used, which comprises a header field for defining at least one other identity of the subscriber. According to a second aspect, a registration message is used, which comprises an identity information in its payload portion, said identity information defining at least one other identity of the subscriber. According to a third aspect, a one-by-one registration is performed based on an identity information stored at the terminal device, said identity information defining at least one other identity of the subscriber. Thus, the user or subscriber can register some or all of his public identities at once with one registration procedure. Furthermore, the subscriber can utilize his identities smoothly and easily, and at the same time prevent unwanted incoming calls. Additionally, the subscriber can utilize his public identities smoothly and easily by grouping the public identities under user profiles or under private identities.

(974 Patent: Col. 8: 6-24).

As exhibited in the specification of the 974 patent, all the proposed embodiments of the claimed invention require registration of a user identity and at least one other identity or a user profile having multiple identities.  Since there isn’t an embodiment describing registration of a single user identity, the Examiner concludes that there is insufficient support for claiming: “transmitting…to at least register…,  or [just] the third user identity” because this limitation can be read as only requiring registration of a single user identity when read under the alternative  “or” recitation.
The dependent claims are rejected under § 112 ¶ 1 for inheriting the deficiencies of their respective parental claims.

3.	Withdrawn § 112 ¶ 1 Rejection
In light of Appellant’s response in the 2021 Appeal Brief, the § 112 ¶ 1 rejections (See 2021 Non-Final Office Action, XI, A., 2.) on the basis of contested limitation “registering by call state control function”, are withdrawn.  The rejection of claims 60 and 74 under § 112 ¶ 1, on the basis of contested limitation “registering, by the call state control function” has been withdrawn.  


B.	Applicant’s Arguments claims 64-65 Are Not Indefinite
	Applicant’s response to the § 112 ¶ 2 rejections challenges the invocation of § 112 ¶ 6 to the various claimed phrases.  See 2019 Appeal Brief, p. 16.  Because the Examiner is maintaining his position that the claimed phrases invoke § 112 ¶ 6, Applicant’s arguments are not persuasive and the § 112 ¶ 2 rejections are maintained. Applicant cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function.
To be clear, consideration of the understanding of one skilled in the art in no way relieves Applicant of adequately disclosing sufficient structure in the specification.  Without the disclosure of the sufficient structure (i.e. the algorithm), claim 64 is indefinite.
1.	Applicant points to user equipment and steps performed by functions (P-CSCF) and (S-CSCF) described in the specification of the 974 Patent.  However, this generically claimed “user equipment” is not sufficient structure for performing the entire claimed function.  Additionally, Applicant’s provided exemplary interpretation of “user equipment” (as authored by the Department of Defense) as “and the required software to control the hardware” still does not set forth the claimed structure since the “required software” is unknown to a person of ordinary skill in this particular art.
Finally, it is also unclear if the “user equipment,” as interpreted by Applicant using Applicant’s “required software” interpretation, itself requires “special programming” or other unknown software.  For this additional reason, the phrase is indefinite.
2.	The Examiner has reviewed Applicant’s remaining arguments with the respect to the other claimed phrases that invoke § 112 ¶ 6 and finds such arguments not persuasive.
3. 	The Examiner has considered Applicant’s remaining arguments and finds that those arguments are also unpersuasive.

C.	Applicant’s Arguments that Claim 64 Does not Invoke § 112 ¶ 6
The test for determining if § 112 ¶ 6 is invoked was set forth in Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015). Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (emphasis added; bracketed numbering added).6  Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  In light of the “or else,” Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112 6th ¶ is not invoked. To be clear, while Applicant is arguing the first part of the Williamson Invocation Test (“WIT”), the Examiner is relying on the second WIT (“Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (citations and quotations omitted).
In summary, because Applicant has only recited the first part of the WIT (the part of the invocation test that the Examiner is not using, i.e., WIT-1), and because the Examiner is relying the second WIT (i.e. WIT-2), Applicant’s arguments are not persuasive.  To be clear, the Examiner is relying exclusively on WIT-2 which is: does the phrase recite “function without reciting sufficient structure for performing that function.”  Id.
In other words, because Applicant has not addressed WIT-2, (i.e. the test that the Examiner is using to overcome the presumption that § 112 ¶ 6 is not invoked), Applicant’s arguments, no matter how meritorious, cannot be considered persuasive.
Even assuming that the claimed “user equipment” connotes some structure, the “user equipment” and “call state control function” by themselves impart insufficient structure for performing the entire claimed functions.  For this reason, Applicant’s arguments are not persuasive.
Based upon the evidence of record, a generic, off-the-shelf “user equipment” cannot perform the entire Function of FP#1.  Clearly some “special programing” is required.  In other words, under the broadest reasonable interpretation standard and using the ordinary and accustomed meaning, the claimed “user equipment” (e.g. an off the shelf CPU) cannot perform the entire claimed function because some type of “special programming” is clearly needed.
Regarding Applicant’s assertion that one of ordinary skill in the art would understand and expect the “user equipment” and “call state control function” to include the necessary components/structure to perform the recited functions, the Examiner notes that Applicant has not provided sufficient evidence to support their position.

1.	Response to Specific Arguments Regarding Invocation of § 112 ¶ 6 in the 2021 Appeal Brief
a.	Appellant’s Legal Standard Argument
			i. 	Appellant Argues
C.	Claim 64 is not indefinite under 35 U.S.C. §112(b) because claim 64 should not be subject to interpretation under 35 U.S.C. §112(f).

Claim 64 recites a system that includes, inter alia, the following:
The standard for invoking 35 U.S.C. §112 (f) “is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”5 The Examiner's insistence on invoking 35 U.S.C. §112(f) is therefore at least premised on a misunderstanding of the terms “user equipment” and “call state control function” as failing to impart sufficient structure for performing the recited functions.

2021 Appeal Brief (Emphasis in original).

ii.	Examiner’s Response:	
Applicants’ arguments are have been considered but are not persuasive.
First, Applicant’s statement (i.e. “[t]he standard for invoking 35 U.S.C. §112 (f) “is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”) is legally incorrect since it leaves out WIT-2.  The correct statement is that “[t]he presumption is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.” MPEP § 2181 I. (citations and quotations omitted). See Williamson above quoted at the beginning of this section.  In this particular reissue application and as noted repeatedly by the Examiner, the Examiner is exclusively relying on the second part, (i.e. “or else recites function without reciting sufficient structure for performing that function” or WIT-2).  Because Applicant’s arguments appear to be applying an incorrect legal standard, the arguments are not persuasive.
Second, Applicant’s statement (i.e. “[t]he standard for invoking 35 U.S.C. §112 (f) “is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”) is not supported by the evidence of record. In particular, the Examiner finds that the specification does not state that a “user equipment” or “call state control function” are hardware since Appellant has repeatedly argued they require software. This argument will be discussed in more detail below.
Third, as recently discussed in Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d 1367  (Fed. Cir. 2020):
“The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites ‘function without reciting sufficient structure for performing that function.’ [Emphasis in original.]” Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d at 1374 (Fed. Cir. 2020) (quoting Williamson, 792 F.3d at 1348).

Thus, Appellant’s arguments that ‘claim feature x’ “is structure” and thus avoids § 112 ¶ 6 is without merit.

b.	Appellant’s Argument that User Equipment has Structure
i.	Appellant argues:
 	As noted earlier, a person having ordinary skill in the art would readily understand a user equipment to include components that enables the user equipment to provide a user access to network services. These components include, for example, a data processor as well as an antenna. Accordingly, to a person having ordinary skill in the art, the term “user equipment” imparts structure capable of “generat[ing] a session initiation protocol registration message” as well as structure capable of “transmit[ting] the session initiation protocol registration message,” a set forth in claim 64. 

- 2021 Appeal Brief, p 17.

ii.	Examiner’s Response:
Applicant’s arguments are have been considered but are not persuasive.
First, Applicant’s statement (i.e. “a person having ordinary skill in the art, the term ‘user equipment’ imparts structure capable of ‘generat[ing] a session initiation protocol registration message’”) is not supported by the evidence of record. Appellant’s argument adds that “These components include, for example, a data processor as well as an antenna.” Id.
Based upon a review of claim 64 itself, the Examiner finds that the “initiation protocol registration message” contains at least three headers:
a first message header field used to define a first user identity of the user;
a second message header field used to define a second user identity of the user; and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; ….
Claim 64 “(Claim 64 - Three Claimed Headers”)

It is the Examiner’s principle position that an ordinary, off-the-self data processor and antenna cannot ‘generate a session initiation protocol registration message’ without ‘special programming.’7 In other words, a person of ordinary skill in this particular art understands that an ordinary data processor and an antenna cannot perform the entire claimed function (e.g. generate the message with the Claim 64 - Three Claimed Headers) without special programming.  For at least this reason, Appellant’s argument is not persuasive.
The prosecution history also supports the Examiner’s position.  
For example, in the 2019 Appeal Brief, Appellant argued that following exemplary interpretation of “user equipment” should be controlling in the Examiner’s interpretation:
… the U.S. Department of Defense’s longstanding definition of a user equipment as including “an antenna, a preamplifier, a receiver, a data processor, a control/display unit, and the required software to control the hardware. [Underlining original, bold and italics added.]
2019 Appeal Brief, p 15.
Because Appellant’s own interpretation of “user equipment” includes not only “an antenna, a preamplifier, a receiver, a data processor, [and] a control/display unit” but also the “required software to control the hardware,” Appellant’s ‘required software to control the hardware’ is the special programming. The Examiner finds that this special programming is the type of programming that e.g. would be required to receive, combine, parse, and decide the information contained within the Claim 64 - Three Claimed Headers.  “The question is not whether a claim term recites any structure but whether it recites sufficient structure [Emphasis in original.]” Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d at 1374 (Fed. Cir. 2020) (quoting Williamson, 792 F.3d at 1348).


c.	Appellant’s Argument that User Equipment has Structure

			i. 	Appellant Argues:
The Examiner makes the dubious claim that a user equipment including “the required software to control the hardware” somehow “highlights that the claimed 'user equipment' by itself is not sufficient structure for performing the recited functions and does require software that is not contemplated in the specification of the '974 patent.” (Office Action, at p. 14-15). However, that the term “user equipment” can also imply “the required software to control the hardware” has no bearing on whether the user equipment has sufficient structure for performing the functions set forth in claim 64. Instead, the Examiner's dubious claim further highlights the fact that the term “user equipment” imparts sufficient hardware and software for performing the functions set forth in claim 64.

2021 Appeal Brief, p 17.

			ii. 	Examiner’s Response
	Appellant’s statement that “the term ‘user equipment’ can also imply ‘the required software to control the hardware’ has no bearing on whether the user equipment has sufficient structure for performing the functions set forth in claim 64” will be discussed first.
	With this statement, Appellant appear to be arguing that claimed “user equipment” must include “the required software to control the hardware ….” This is the Examiner’s principle position since the complexity of the claimed functions (e.g. generating the Claim 64 - Three Claimed Headers) requires special programming. Because of this special programming, “an antenna, a preamplifier, a receiver, a data processor, [and] a control/display unit” alone cannot perform the entire claimed function.  Because these structures with the “user equipment” cannot perform the entire claimed function and in accordance with WIT-2, the claimed phrases will invoke § 112 ¶ 6.
	Appellant’s statement that “the Examiner's dubious claim further highlights the fact that the term ‘user equipment’ imparts sufficient hardware and software for performing the functions set forth in claim 64” id., has been considered but is not understood. In fact, Appellant’s statement that the “term ‘user equipment’ imparts sufficient … software for performing the functions” only buttresses the Examiner’s argument that the claimed function requires special programming. As the Examiner will show in the discussion of § 112 ¶ 2 rejections, this “software to control the hardware” is not disclosed.

d.	Appellant’s Argument that Call State Control Function in FP#2 Does Not Invoke § 112 ¶ 6

			i. 	Appellant Argues:
A person having ordinary skill in the art would also understand a call state control function to include the components necessary to receive a session initiation protocol registration message and register one or more user identities by storing the user identities in a subscriber database. For example, the 3rd Generation Partnership Project (3GPP) describes a proxy call state control  function as “the first contact point within the [Internet Protocol multimedia core network] subsystem” and “behave[ing] like a Proxy ... , i.e. it accepts requests and services them internally or forwards them on.” 6 An interrogating call state control function is described as “the contact point within an operator's network for all connections destined to a user of that network operator, or a roaming user currently located within that network operator's service area.” Furthermore, the 3rd Generation Partnership Project describes serving call state control function (S-CSCF) is described as “perform[ing] the session control services for the UE” and “maintain[ing] a session state as needed by the network operator for support of the services.” In light of these well-established definitions, a person having ordinary skill in the art would expect the claimed call state control function to include structure capable of “receiv[ing] the session initiation protocol registration message” as well as structure capable of “register[ing] the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity,” as set forth in claim 64.

2021 Appeal Brief, p 17-18.

			ii. 	Examiner’s Response
Appellant’s arguments have been considered but are not persuasive.
The Examiner finds that the claimed ‘call state control function’ (or “CSCF” as set forth in the 795 Application) is present in at least FP#2. The Examiner will therefore presume that the Appellant’s arguments above apply to at least FP#2.
Appellant’s first sentence, “[a] person having ordinary skill in the art would also understand a call state control function to include the components necessary to receive a session initiation protocol registration message and register one or more user identities by storing the user identities in a subscriber database,” tells that the ‘call state control function’ includes ‘components necessary to’ perform the claimed function, but does not tell us precisely what the components are.
Appellant’s next few sentences describe the functionalities of the CSCF and describe what it does, but Appellant’s statements still never state what the CSCF is.
[the ] 3GPP describes a proxy call state control  function as “the first contact point within the [Internet Protocol multimedia core network] subsystem” and “behave[ing] like a Proxy ... , i.e. it accepts requests and services them internally or forwards them on.” 6 An interrogating call state control function is described as “the contact point within an operator's network for all connections destined to a user of that network operator, or a roaming user currently located within that network operator's service area.” Furthermore, the [3GPP] describes serving call state control function (S-CSCF) is described as “perform[ing] the session control services for the UE” and “maintain[ing] a session state as needed by the network operator for support of the services.” [Emphasis added.]

Id.
	In other words, the Examiner finds that Appellant’s arguments have not stated what the CSCF actually is.  Is it hardware, software, or combination of the two?  If it is a combination of the two what’s the software? If a person of ordinary skill in this particular art cannot determine what the CSCF actually is, how can a PHOSITA say that this structure (whatever it is) can perform the entire claimed function?  Instead, Appellant’s arguments state that the CSCF is “described as” this or “described as” that.  Simply ‘describing’ something by what it does clearly doesn’t even get to the question of what the structure is.
	Finally appellant summarize this CSCF argument by stating that “[i]n light of these well-established definitions, a person having ordinary skill in the art would expect the claimed call state control function to include structure capable of” performing the Functions of FP#2. It is the Examiner’s position these are descriptions, not definitions. Moreover, Appellant’s statements again never state what the CSCF actually is. Appellant’s statements confirm that a PHOSITA “would expect” it to include structure of preforming the Functions of FP#2 but not what the CSCF actually is.
	WIT-2 however does concern or describe what a PHOSITA “would expect” the structure to be. WIT-2 simply requires that to a PHOSITA, the express claim language include the structure that can perform the entire claimed function. In summary, because the standard (or test) the Examiner is using to invoke § 112 ¶ 6 (i.e. WIT-2) does not contemplate or consider what a PHOSITA “would expect” the structure to be, Appellant’s arguments are not persuasive.

e.	Appellant’s Argument that the Claimed “Processor” and Memory” in FP#3 in Claim 66 Does Not Invoke § 112 ¶ 6

				i. 	Appellant Argues:
D.	Claim 66 and 75 are not indefinite under 35 U.S.C. §112(b) because claims 66 and 75 should not be subject to interpretation under 35 U.S.C. §112(f).
Claims 66 and 75 each recite an apparatus having “at least one data processor” and “at least one memory storing instructions, which when executed by the at least one data processor, result in” various operations. The “at least one data processor” and the “at least one memory” are sufficient structure for performing the recited operations. Nevertheless, to subject claims 66 and 75 to interpretation under 35 U.S.C. §112(f), the Examiner makes the false assertion that the verbiage “instructions ... result[]” lack sufficient structure. In doing so, the Examiner blatantly ignored the structures that are imparted in claims 66 and 75, namely the “at least one memory storing” said instructions as well as the “at least one data processor” executing said instructions to perform the claimed functions. Instead, the Examiner mischaracterizes the recited “instructions ... result[]” as a generic placeholder for structure akin to the terms “means” and “steps.” There is absolutely no reasonable basis for construing claims 66 and 75 in this manner.
In fact, the “at least one data processor” and the “at least one memory” are sufficient structure for “generating a session initiation protocol registration message” and for “transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message,” as set forth in claim 66.

2021 Appeal Brief, pp 18-19.
				i. 	Examiner’s Response:
Appellant’s arguments have been considered but are not persuasive.
Appellant’s statement that “The “at least one data processor” and the “at least one memory” within FP#38 are sufficient structure for performing the recited operations” are not persuasive because of the complexity of the Function of FP#2.9
The Function of FP#3 requires at least in part:

[A] generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising: a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; …

Function of FP#3, from the 2020 Non-Final Office Action, p 18.
Based upon a review of claim 66 itself and the Function of FP#3, the Examiner finds that the ‘generating’ function (A) noted above requires the session initiation protocol registration message to have at least three headers (i.e. “a first message header,” “a second message header,” and “a third message header”).  From a purely technical standpoint, the Examiner finds that to a PHOSITA, “generating” these headers with specific information (e.g. first, second, and third identities of a user) are functionalities that are not ‘coextensive’ with a microprocessor or general purpose computer. The Examiner has reviewed the entire prosecution history10 (with particular emphasis on the original disclosure and the prior art documents “How Computers Work” by Ron White and “How Networks Work” by Frank J. Defler)11 to ensure that the claimed functionalities are not ‘coextensive’ with a microprocessor or general purpose computer.  “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp., 785 F.3d at 623, 114 USPQ2d at 1715.
In other words, because these functionalities require special programming (as defined by In re Katz) 12, the “at least one data processor” and the “at least one memory” cannot alone perform the entire claimed function. Because the “at least one data processor” and the “at least one memory” cannot alone perform the entire claimed function and using WIT-2, the Examiner concludes that FP#3 overcomes the presumption that § 112 ¶ 6 is not invoked.

f.	Appellant’s Argument that the Claimed “Means for Receiving” in FP#5 in Claim 75 Does Not Invoke § 112 ¶ 6

			i. 	Appellant Argues:
Moreover, the “at least one data processor” and the “at least one memory” are sufficient structure for “receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user” and for “registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity,” as set forth in claim 75. 

2021 Appeal Brief, p 20.

				i. 	Examiner’s Response:
Appellant’s arguments have been considered but are not persuasive.  In particular, Appellant has not overcome the presumption that claim language invokes § 112 ¶ 6.
Claim 75 recites in part, “means for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message …”13  In light of the term “means” there is a preemption that the phrase invokes § 112 ¶ 6. “It is well settled that a claim limitation that actually uses the word ‘means’ invokes a rebuttable presumption that § 112 ¶ 6 applies.”   Apex Inc. v. Raritan Computer Inc., 325 F.3d 1364, 1371, 66 USPQ2d 1444, 1450 (Fed. Cir. 2003) (internal citations and quotations omitted). For phrases that recite ‘means,’ the Examiner notes that Williamson did not change the standard for overcoming the presumption (noted above in Apex) that the claim phrase invokes § 112 ¶ 6. “The converse presumption remains unaffected: use of the word ‘means’ creates a presumption that § 112 ¶ 6 applies.” Williamson, 792 at 1349 (en banc)(citation and quotations omitted).
Based upon a review of the entire prosecution history (with particular emphasis on original disclosure and the prior art documents “How Computers Work” by Ron White and “How Networks Work” by Frank J. Defler), the Examiner finds that to a PHOSITA, the claimed functionalities (i.e. Function of FP#5) are not ‘coextensive’ with an ‘at least one data processor’ and an ‘at least one memory’ For example, “registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity” is not something an ordinary data processor can perform without special programming.

g.	Appellant’s Argument that the Claimed “Processor” and Memory” in FP#4 in Claim 75 Does Not Invoke § 112 ¶ 6

			i. 	Appellant Argues:
A person having ordinary skill in the art would readily agree that the “at least one data processor” and the “at least one memory” are sufficient structure for performing the operations recited in each of claims 66 and 75.

2021 Appeal Brief, p 19.

				i. 	Examiner’s Response:
Appellant’s arguments have been considered but are not persuasive.
First Appellants statement that “at least one data processor” and the “at least one memory” can perform each of the recited operations is not supported by the evidence of record. Clearly these functionalities require special programming.

h.	Appellant’s Argument that the Claimed “User Equipment” and CSCF in FP#3 in Claim 66 & Claim 75 Does Not Invoke § 112 ¶ 6

				i. 	Appellant Argues:
E.	Claims 64-66 and 74-75 are not indefinite under 35 U.S.C. §112(b) because sufficient structure are present for performing the functions set forth in claims 64-66 and 74-75.

The Examiner's rejection of claims 64-66 and 74-75 for being indefinite under 35 U.S.C. § l 12(b) is premised on the fallacy that the user equipment and the various call state control functions described in the specification do not provide sufficient structure for performing the functions set forth in claims 64-66 and 74-75.

2021 Appeal Brief, pp 19-20.
				ii. 	Examiner’s Response:
Appellant’s arguments have been considered but are not persuasive.
First, the original specification interprets “user equipment” as e.g. a “user’s terminal.” See 974 Patent C5:L6 which states in part, “The user equipment, i.e. the user's terminal, sends …” The question becomes can a user’s terminal perform the entire claimed functions. Clearly an ordinary “user’s terminal” as shown for example on pages 12 and 13 of White’s “How Computers Work” (See the heading “Inside The Personal Computer”) cannot perform the entire claimed functions without special programming. For at least this reason, Appellants arguments are not persuasive.

i.	Appellant’s Argument that the Examiner is Ignoring “Long Established Definitions:

i. 	Appellant Argues:
In fact, the Examiner insists on ignoring long established definitions of the terms “user equipment” and "call state control function,” which inevitably informs the understanding of a person having ordinary skill in the art. The  Examiner also ignores express language from claims 66 and 75 imparting  sufficient structure, such as "at least one data processor” and “at least one memory,” for performing the recited operations.

2021 Appeal Brief, pp 20.
				
ii. 	Examiner’s Response:
User Equipment
First, Applicant’s statement that Examiner is “ignoring long established definitions of the terms ‘user equipment’ and ‘call state control function’” is factually inaccurate.  First, as noted by the Examiner in the 2020 Non-Final Office Action and this Examiner’s office action, Applicant is not their own lexicographer for “user equipment” or CSCF.  The Examiner is instead, to simplify this appeal, Applicant’ own statements in the See 974 Patent at C5:L6 which states that “[t]he user equipment” is “the user's terminal ….”  For this reason, Applicant’s argument that the Examiner is “ignoring long established definitions of the terms ‘user equipment’” is not persuasive.

Call State Control Function (CSCF)
Regarding the CSCF, the Examiner recognizes that a CSCF is a term of art. In particular the 974 Patent describes that CSCF as software since the 974 Patent describes it as located, e.g., within the home network.  “The architecture is based on the principle that the service control for home subscribed services for a roaming subscriber is in the home network, e.g. the Serving Call State Control Function (S-CSCF) is located in the home network.” 974 Patent, C3:L59-62. Because the CSCF is software within the home network, it cannot provide sufficient structure (what the structure is, we don’t know) to perform the entire claimed functions. For this reason, Applicant’s argument that the Examiner is ignoring long established definitions of the term CSCF is not persuasive.

“At least one data processor” & “at least one memory”
Regarding Applicant’s argument that “[t]he Examiner also ignores express language from claims 66 and 75 imparting sufficient structure, such as ‘at least one data processor’ and ‘at least one memory,’ for performing the recited operations,” this too is also unpersuasive.  As noted repeatedly by the Examiner, a processor and memory alone cannot perform the entire claimed functions.  For this reason, Appellant’s argument that the Examiner “ignores express language from claims” is not persuasive.
However, if Applicant’s arguments are found persuasive by a reviewing body, the Examiner’s ‘Alternative Claim Interpretation’ (as shown in Appendix 3, B. Flow Chart 1, “Arrow #2”, i.e. boxes 1, 2, 5, 7, 8, and 9) applies.

j.	Appellant’s Argument that the Examiner is Ignoring “Long Established Definitions:

i. 	Appellant Argues:
As noted, a person having ordinary skill in the art would readily understand a user equipment to include structure capable of “generat[ing] a session initiation protocol registration message” and structure capable of “transmit[ting] the session initiation protocol registration message.”

2021 Appeal Brief, pp 20.

ii. 	Examiner’s Response:
The Examiner has considered Appellant’s arguments and the arguments are not persuasive.  Again, Appellant does not state precisely what the structure is but merely states the alleged structure “include[s] structure capable of [performing the claim function ….] Appellant is reminded why the law demands that Appellant disclose particular structure: “The point of the requirement that the patentee disclose particular structure in the specification and that the scope of the patent claims be limited to that structure and its equivalents is to avoid pure functional claiming. [Emphasis added.]”  Aristocrat Techs. Australia PTY Ltd. v. Intl. Game Tech., 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239 (Fed. Cir. 2008).  Because Appellant’s arguments demonstrate that the claims, without the application of § 112 ¶ 6, are purely functional and ‘cover’ or encompass all structures capable of performing the claimed functions, Appellant’s arguments are not persuasive.

D.	Applicant’s Arguments Regarding the Department of Defense’s Interpretation of User Equipment
Applicant also contends that following exemplary interpretations of “user equipment” should be controlling in the Examiner’s interpretation:
… the U.S. Department of Defense’s longstanding definition of a user equipment as including “an antenna, a preamplifier, a receiver, a data processor, a control/display unit, and the required software to control the hardware.

…the 3rd Generation Partnership Project’s (3GPP) definition of a user equipment as “a device allowing user access to network services.

2019 Appeal Brief, 15.
The Examiner respectfully disagrees.  First, these exemplary interpretations are not lexicographic definitions.  They are not lexicographic definitions because: (1) the interpretations are not from the specification of the Base Patent; and (2) claim interpretation (including lexicographic definitions if any) are determined as of the filing date of the application—not after.  “A claim cannot have different meanings at different times; its meaning must be interpreted as of its effective filing date.” PC Connector Solutions LLC v. Smartdisk Corp., 406 F.3d 1359, 1363, 74 USPQ2d 1698, 1700 (Fed. Cir. 2005).
While a proper lexicographic definition would be binding on the Examiner, exemplary interpretations under the broadest reasonable interpretation standard are not.  Because Applicant’s interpretations are not lexicographic definitions since they are not in the Base Patent and were not present in the application as of the filing date, they cannot be persuasive.
Assuming for argument sake that Applicant’s provided interpretations were improperly imported into the claims, it would still render the claims indefinite since Applicant’s interpretation clearly states that “user equipment” includes “the required software to control the hardware.”  This further highlights the point that the claimed “user equipment” by itself is not sufficient structure for performing the claimed function since a person of ordinary skill in the art understands that some “special programming,” which is not disclosed in Applicant’s proffered interpretation or the original disclosure of the 974 Patent, is nevertheless required.
For these reasons, the § 112 ¶ 6 interpretation and the corresponding § 112 2nd ¶ rejections are maintained.


XVII. CONCLUSION
A.	Reissue Application Reminders
1.	Disclosure of Other Proceedings
Applicants are reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, IPRs, supplemental examinations, and litigation. 

2.	Disclosure of Material Information
Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

3.	Manner of Making Amendments
	i.	All Amendments Must Be Made With Respect to the Patent Under Reissue
Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with 37 C.F.R. § 1.173.  

		ii. Optional Claim Appendix Showing Current Claim Changes
Applicant may optionally submit a claim appendix in any response in which an official claims amendment is filed. This optional claim appendix may be marked up to show changes with respect to a previous set of claims.  This optional claim appendix aids the general public and the Office by showing what has changed in the current claim amendments.  This optional claim appendix is especially helpful when amending ‘new’ claims since ‘new’ claims are always underlined in their entirety.
However, in order to not confuse the optional claim appendix with the official claim listing and in order to properly delineate the optional claim appendix in the Image File Wrapper (“IFW”) system, such optional claim appendix should: (1) be included with applicant’s remarks; (2) when possible, not begin on a separate page (since this submission is part of applicant’s remarks); and (3) be clearly marked as “not for entry.”

B.	Suggested Examples
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) to overcome the Examiner’s rejection, objection, or claim interpretation does not constitute a formal requirement mandated by the Examiner.

C.	How To Prevent Both New Matter Rejections & Objections to the Specification in Future Submissions
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with § 112 1st ¶.
Independent of the requirements under § 112 ¶ 1 and in light of the existing ‘Objection to the Specification’ noted in this Office action, Applicant is respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claim(s) such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

D.	Prior Art Considered
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.

E.	Evidence of ‘Basic Knowledge’’ or ‘Common Sense’
In accordance with In re Lee, 277 F.3d 1338, 1344-45, 61 USPQ2d 1430, 1434-35 (Fed. Cir. 2002), the Examiner finds that references How Computers Work, Millennium Ed. by Ron White; How Networks Work, Millennium Ed. by Frank J. Derfler et al. are additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art.  Each reference is cited in its entirety.  Moreover, because these two references are directed towards beginners (see e.g. “User Level Beginning . . .”), because of the references’ basic content (which is self-evident upon review of the references), and after further review of the entire reissue application and all the art now of record in conjunction with the factors as discussed in MPEP § 2141.03 (where practical), the Examiner finds that these two references are primarily directed towards those of low skill in this art.  Because these two references are directed towards those of low skill in this art, the Examiner finds that one of ordinary skill in this art must—at the very least—be aware of and understand the knowledge and information contained within these two references.

F.	Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Cameron Saadat whose telephone number is (571) 272-4443.  The Examiner can normally be reached on M-F 7:30 to 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Hetul Patel can be reached at (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If any applicant would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786-9199 (in the USA or CANADA) or (571) 272-1000.



/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

XVIII. APPENDIX 1: Claim Charts



A.	Claim 64 is anticipated by White, “How Computers Work”


Item #

Claim 64 Language
White, “How Computers Work” & Appellant’s Admissions
1.
A system comprising:
“Personal Computer”
p 12 connected to a Internet, Chapter 38, p 340 et seq.
2.
a user equipment
“Personal Computer”
p 12 and
AA8
3.
configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and
transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber  database, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory. 

See AA4 & AA5.

Regarding the claimed Functionalities, see AA9, AA10, AA11, & AA12


Table 1: Claim 64 and the Prior Art: White, (“How Computers Work”) & Appellant’s Admissions


B.	Claim 66 is Anticipated by White, “How Computers Work”


Item #

Claim 66 Language
White, “How Computers Work” & Appellant’s Admissions
1.
An apparatus comprising:
“Personal Computer”
p 12
2.
  at least one data processor; and
“Microprocessor”
p 12
3.
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising
“RAM” p 18


4.
      generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising: a first message header field used to define a first user identity of the user; a second message header field used to  define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

Data Processor & Memory. 

See:
Appellant’s Admission 1 (AA1) & Appellant’s Admission 3 (AA3)
In Appendix 2 (Section IX., Table 4. below)

5.
      transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory

See AA1, AA3, AA5, AA6, & AA7


Table 2: Claim 66 and the Prior Art: White, (“How Computers Work”) 

C.	Claim 66 is Obvious over White, “How Computers Work” and Foti


Item #

Claim 66 Language
White, “How Computers Work” & Appellant’s Admissions
Foti
1.
An apparatus comprising:
“Personal Computer”
p 12

2.
  at least one data processor; and
“Microprocessor”
p 12

3.
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising
“RAM” p 18



4.
      generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising: a first message header field used to define a first user identity of the user; a second message header field used to  define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

Data Processor & Memory. 

See:
1 (AA1) & 3 (AA3)



5.
      transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory



See AA1, AA3, AA5, AA6, & AA7
Call state control function
See Col. 4: 27-37


Table 3: Claim 66 and the Prior Art: White, (“How Computers Work”) 


XIX. APPENDIX 2: Appellant’s Admissions (“AA”)
Table 4:
Admission
No.
Appellant’s Admissions
Relevant Claim(s)


AA1
          “In fact, the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for ‘generating a session initiation protocol registration message’ and for ‘transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message,’ as set forth in claim 66. [Emphasis added.]” 
          - 2021 Appeal Brief p 19.
“Processor” &
“Memory”

Claim 66



AA2
“Moreover, the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for "receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user’ and for ‘registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity,’ as set forth in claim 75. [Emphasis added.]”
          - 2021 Appeal Brief p 19.

“Processor” &
“Memory”

Claim 75

AA3
        “A person having ordinary skill in the art would readily agree that the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for performing the operations recited in each of claims 66 and 75. [Emphasis added.]”
          - 2021 Appeal Brief p 19.

Claims
66 & 75


AA4
“As noted, a person having ordinary skill in the art would readily understand a user equipment to include structure capable of ‘generat[ing] a session initiation protocol registration message’ and structure capable of ‘transmit[ting] the session initiation protocol registration message.’ [Emphasis added.]”
          - 2021 Appeal Brief p 20.
“User Equipment” 

Claim 64

AA5
“Moreover, a person having ordinary skill in the art would understand a call state control function [CSCF] to include structure capable of ‘receiv[ing] the session initiation protocol registration message" as well as structure capable of "register[ing] the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity.’ [Emphasis added.]”
          - 2021 Appeal Brief p 20.
CSCF

Claims 38, 60, 64, & 66
AA6




AA6
Continued
“That a person having ordinary skill in the art would construe the terms ‘user equipment’ and ‘call state control function’ in this manner is indisputable in light of the evidence presented. [Emphasis added.]” 
         - 2021 Appeal Brief p 20.
“User Equipment”
& CSCF
Claims 38, 60, 64, & 66





AA7





“For example, the definition of ‘user equipment’ from the U.S. Department of Defense dates back to 1975. Meanwhile, the 3rd Generation Partnership Project is a standards organization for the mobile telecommunications industry whose members are paradigms of persons having ordinary skill in the art. The Examiner's position that the terms ‘user equipment’ and ‘call state control function’ do not impart sufficient structure for performing the functions set forth in the claims 64-65 and 74 is especially unreasonable in light of this overwhelming evidence to the contrary. [Emphasis added.]” 

         - 2021 Appeal Brief p 20.
“User Equipment”
& CSCF
Claims 38, 60, 64, & 66

AA8
For example, the specification explains that "[t]he user equipment, i.e. the user's terminal .…[Emphasis added.]” 

         - 2019 Appeal Brief p 15.

“User Equipment”
Claim 64, 6574





AA9
“Furthermore, the Examiner's rejection under 35 U.S.C. §l 12(b) is defective due to the Examiner's refusal to acknowledge the terms ‘user equipment’ and ‘call state control function’ as imparting sufficient structure for performing the functions recited in claims 64, 65, and 74. The Examiner's position is especially unreasonable in light of the overwhelming evidence that a person having ordinary skill in the art would associate these terms with the structures  necessary to perform the functions set forth claims 64, 65, and 74. [Emphasis added.]”

         - 2019 Appeal Brief p 13.

“User Equipment”
Claim 64, 65, and 74

And
“Call State Control Function”




AA10
“The Examiner’s insistence on invoking 35 U.S.C. §112(f) (sic) is therefore at least premised on a misunderstanding of the terms ‘user equipment’ and ‘call state control function’ as failing to impart sufficient structure for performing the recited functions. As noted earlier, a person having ordinary skill in the art would readily understand a user equipment to include components that enables the user equipment to provide a user access to network services [Emphasis added.]”
         - 2020 Appeal Brief p 16-17.

“User Equipment”
Claim 64, 65, and 74

And
“Call State Control Function”



AA11


AA11
Continued
“Accordingly, to a person having ordinary skill in the art, the term ‘user equipment’ imparts structure capable of ‘generat[ing] a session initiation protocol registration message’ as well as structure capable of ‘transmit[ting] the session initiation protocol registration message,’a set forth in claim 64.”

         - 2020 Appeal Brief p 17.

“User Equipment”
Claim 64, 65, and 74





AA12
“However, that the term ‘user equipment’ can also imply "the required software to control the hardware" has no bearing on whether the user equipment has sufficient structure for performing
the functions set forth in claim 64. Instead, the Examiner's dubious claim further highlights the fact that the term ‘user equipment’ imparts sufficient hardware and software for performing the
functions set forth in claim 64.” [Emphasis added.]”

         - 2020 Appeal Brief p 17.

“User Equipment”
Claim 64,
65, and 74


Table 4: Appellant’s Admissions and their relevance to particular claims.

NOTE: Table 4 is not a complete list of Appellant Admissions.  Other Appellant Admissions are found throughout the prosecution history.

XX. APPENDIX 3: Examiner’s Claim Interpretation Flow Chart


A.	 Flow Chart Guidance

	This appendix contains a flow chart showing the Examiner’s two claim interpretations.  Box numbering (e.g. “Box 1”) in Flow Chart #1 is for reference purposes only.

1.	Principle Claim Interpretation: The Examiner’s Principle Claim Interpretation is shown with “Arrow #1” in Flow Chart 1.  Additionally, this claim interpretation interprets the claimed functional phrases as invoking § 112 ¶ 6, requires an algorithm, and concludes with a § 112 ¶ 2 rejection. In summary:
“Arrow #1” 	Defined as including boxes 1, 2, 3, and 4 in Flow Chart #1.  This is the Examiner’s principle claim interpretation.


2.	Alternative Claim Interpretation: The Examiner’s Alternative Claim Interpretation is shown with “Arrow #2a” in Flow Chart 1. Additionally, this claim interpretation interprets the claimed functional phrases as not invoking § 112 ¶ 6.  This alternative claim interpretation is presented in this Office specifically because of Appellant’s admissions in their 2021 Appeal Brief. In other words, this alternative claim interpretation is presented now (and not after appeal) in light of Appellant’s admission and for compact prosecution purposes.  This alternative claim interpretation as presented in this Office action follows through boxes 1, 2, 5, 7, 8, and 9 in Flow Chart #1.
The Examiner’s Alternative Claim Interpretation is shown with “Arrow #2b” in Flow Chart 1 results in the same prior art rejections. The Federal Circuit has described the Katz Exception as “rare.”  See Ergo Licensing, LLC, 673 F.3d at 1365, 102 USPQ2d at 1125. “It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed. [Emphasis added.]” In summary:
“Arrow #2a”	Defined as including boxes 1, 2, 5, 7, (8 optional), and 9 in Flow Chart #1. This is the Examiner’s alternative claim interpretation.
“Arrow #2b”	Defined as including boxes 1, 2, 3, 6, and 9 in Flow Chart #1. This is the Examiner’s alternative claim interpretation.


3.	Flow Chart #1 Notes:
Note on Box 5: “Traditional” functional language in Box 5 in Flow Chart #1 is defined by the Examiner as the type of functional language discussed in In re Schreiber. Essentially, it is functional language that does not invoke § 112 ¶ 6.
Note on Box 8: Quasi – Estoppel in Flow Chart #1: The quasi-estoppel section in this Office action is optional. The quasi-estoppel section discussed in this Office action only applies if Appellant tries to “take back” their admissions.  In other words, if Appellant does not seek to repudiate their express admissions in their correspondences with the Office, the quasi-estoppel section in this Office action need not apply.



B.	 Flow Chart #1



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    
        
            
        
            
        
            
    

    
        1  “A claim must be read in accordance with the precepts of English grammar.”  In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983).
        
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘974 Patent, or in the prior art.
        
        3 Based upon Applicant’s disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP § 2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also  In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP § 2173.05(a) titled “New Terminology.”
        4 “For processes, the claim limitations will define steps or acts to be performed.”  MPEP § 2103 I. C. ¶2, Rev 08.2017, January 2018.
        
        5 “Product claims are claims that are directed towards either machines, manufactures, or compositions of matter.”  MPEP § 2103 I. C. ¶2, Rev 08.2017, January 2018.
        6 See also MPEP 2181 I. (Rev 08.2017, January 2018) quoting a very similar Williamson statement.
        7 “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).
        
        8 FP#3 was set forth in the March 2021 Non-Final Office Action at page 16. The complete Function of FP#3 was set forth in the March 2021 Non-Final Office Action at the top of page 18.
        
        9 The complete function [of FP#3] is:
        [A] generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:
        a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and
        [B] transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.
         (“[Function of] Functional Phrase #3” or “FP#3”) as recited in e.g. claim 66.
        
        March 2021 Non-Final Office Action, p 18.
        
        10 “The prosecution history contains the complete record of all the proceedings before the Patent and Trademark Office, including any express representations made by the Applicant regarding the scope of the claims.”  Dow Chemical Co. v Sumitomo Chemical America, Inc., 257 F3d 1372, 1373, 59 USPQ2d 1609, 1614 (Fed. Cir. 2001) (citations omitted).
        
        11 See § XV. E. titled “Evidence of ‘Basic Knowledge’ or ‘Common Sense’” in the March 2021 Non-Final Office Action at page 51.
        
        12 See note 22. supra (i.e. 4 footnotes previously).
        
        13 The entire FP#5 was set forth in the 2020 Non-Final Office Action at page 22. The complete Function of FP#5 was set forth in the 2020 Non-Final Office Action at page 23.